Citation Nr: 0635194	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar spine arthritis and degenerative disc disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for right 
knee arthritis and partial meniscectomy residuals, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for left 
knee arthritis and partial meniscectomy residuals, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a compensable disability evaluation for 
left foot arthritis and post-operative callus residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1984.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from various actions by the 
Atlanta, Georgia, Regional Office (RO).  In May 2004, the 
Board Remanded the appeal.  

During the pendency of this appeal, the veteran submitted a 
claim for service connection for Type II diabetes, claimed as 
due to exposure to herbicides.  That claim, received by the 
Board in August 2006, is REFERRED to the agency of original 
jurisdiction.

The claims for increased disability evaluations for lumbar 
spine arthritis and degenerative disc disease and for left 
foot arthritis and post-operative callus residuals are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right knee arthritis and 
partial meniscectomy residuals were manifested by a torn 
medical meniscus prior to August 1998 and by mild 
degenerative changes and post-mensicectomy residuals 
thereafter, with current manifestations of crepitus, some 
complaints of swelling, and pain on motion beginning at 30 
degrees, with increased pain on each of five repetitions of 
flexion, although the veteran retains range of motion to 90 
degrees with pain, but there is no instability of the right 
knee.

2.  The veteran's service-connected left knee disability was 
manifested by a torn medical meniscus from January 1995 to 
August 1998, and by residuals of partial meniscectomy and 
full range of motion thereafter, but symptoms of degenerative 
joint disease gradually increased, and the left knee 
disability is now manifested by swelling, by no more than 30 
degrees of flexion after four or more repetitions of flexion, 
by moderately severe degenerative changes on radiologic 
examination, but there is no instability of the left knee; 
the veteran was advised in April 2005 that he should undergo 
complete left knee joint replacement.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an initial 20 percent evaluation for right knee 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260 
(2006).

2.  The criteria for an initial 20 percent evaluation for 
left knee arthritis and partial meniscectomy residuals were 
met through August 9, 2005, and the criteria for a 30 percent 
evaluation have been met from August 10, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5259, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, service connection for arthritis, left knee, 
status post partial mensicectomy, and for arthritis, right 
knee, status post partial meniscectomy, was granted in a 
September 2003 rating decision, and those grants of service 
connection were made effective from January 31, 1995.  The 
veteran contends that he is entitled to an increased 
disability evaluation for his right knee arthritis and 
partial meniscectomy residuals.  Currently, a 10 percent 
evaluation is in effect for that disability.  He contends 
that he is also entitled to an increased disability 
evaluation for left knee arthritis and partial meniscectomy 
residuals, currently evaluated as 20 percent disabling.

Because the veteran is appealing the initial assignments of a 
disability rating, following initial grant, through 
recharacterization, of service connection for right and left 
knee disabilities, the severity of the disabilities are to be 
considered during the entire period from the initial 
assignments of the disability ratings to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
all the decisions in this case, the Board has considered the 
requirements of Fenderson and has considered the varying 
manifestations of the service-connected knee disabilities 
during the entire appeal period.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following the Board's Remand in May 2004, the Appeals 
Management Center (AMC) issued a May 2004 letter which 
advised the veteran of VA's duties to notify him about the 
evidence needed to substantiate the claims and to assist him 
to develop the claims, advised the veteran to tell VA about 
any additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including any evidence in his possession, and including 
statements from family and friends.  

The Board finds that the May 2004 notice advised the veteran 
of each element of notice described in Pelegrini.  The claim 
was thereafter readjudicated in February 2006, so the notice 
provided in March 2004 meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran submitted the claims for increased evaluations 
for right and left knee disabilities in early 1995.  In the 
more than 10 years of the pendency of these claims, the 
veteran has been afforded several VA examinations.  VA 
outpatient clinical records and private clinical records have 
been obtained.  The claims for increased evaluations for the 
service-connected knee disabilities have been previously 
remanded by the Board.  The Board REMAND advised the veteran 
of the evidence needed to substantiate the claims for the 
increased evaluations at issue in this decision, as have the 
numerous rating decisions, statements of the case, and 
supplemental statements of the case issued as part of this 
appeal, in addition to several letters issued in continuing 
attempts to comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than 10 years since the initial submission of 
the claims addressed in this decision to present evidence and 
argument to support the claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following an award of increased compensation, there is no 
prejudice to the veteran, since he will have an opportunity 
to disagree with the assigned effective dates when the 
increased evaluations granted in this decision are 
effectuated by a rating decision.  

Law and regulations, increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history, 
with emphasis on the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life.  The assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

Under Diagnostic Code (DC) 5010, traumatic arthritis is 
evaluated using the criteria for evaluating degenerative 
arthritis.  The provisions of 38 C.F.R. § 4.71a, DC 5003, the 
criteria for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.

Full range of motion of the knee is from 0 degrees in 
extension and to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  When flexion of the knee is limited to 60 degrees, 
a noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

1.  Facts and analysis, evaluation of right knee disability

When the veteran submitted the January 1995 claim for service 
connection for right knee disability, he submitted private 
clinical records.  The report of a December 1994 MRI 
(magnetic resonance imaging) examination of the right knee 
disclosed some tearing of the medial meniscus and a possible 
tear of the posterior cruciate ligament.  Degenerative joint 
disease was also disclosed, but the veteran had essentially 
full range of motion.  The veteran's symptoms were attributed 
primarily to his torn meniscus.  This evidence warranted a 10 
percent evaluation for dislocated semiluar cartilage under DC 
5259, and 10 percent evaluation for degenerative joint 
disease under DC 5003.  

In August 1998, arthroscopic surgery was performed.  On VA 
examination in March 1999, the veteran reported some relief 
of right knee pain and problems, but he still complained of 
pain and some swelling.  The examiner found no instability or 
laxity.  These findings essentially warrant a 10 percent 
evaluation for arthritis under DC 5260 and a 10 percent 
evaluation for symptomatic residuals, post-meniscectomy, 
under DC 5259.

Private clinical records from Houston Orthopaedic Surgery and 
Sports Medicine dated in January 1999 revealed persistent 
patellofemoral pain status post arthroscopy.  Clinical 
records from that provider thereafter disclose that the 
veteran's right knee continued to improve, and that there was 
full range of motion with no effusion and mild medial joint 
line tenderness in January 2001.  During this period, the 
findings are consistent with a 10 percent evaluation for 
arthritis under DC 5260 and a 10 percent evaluation for 
symptomatic residuals, post-meniscectomy, under DC 5259.

On VA examination conducted in October 2003, the veteran's 
right knee range of motion was from 0 degrees of extension to 
110 degrees, and the examiner characterized his right knee 
impairment as minimal.  The examiner did not state whether 
post-meniscectomy residuals were present.  Resolving that 
question in the veteran's favor, the findings are consistent 
with a 10 percent evaluation for arthritis under DC 5260 and 
a 10 percent evaluation for symptomatic residuals, post-
meniscectomy, under DC 5259.

On VA examination conducted in August 2005, the veteran had 
pain beginning at 30 degrees of flexion, and the pain 
continued to the full range of flexion, which was to 90 
degrees.  The veteran retained flexion to 90 degrees with 
five repetitions of flexion, but with increased pain with 
each repetition.  The examiner concluded that the veteran did 
not have lack or endurance or fatigability in the right knee.  
The examiner did not state whether the veteran's right knee 
meniscectomy was or was not symptomatic.  However, since 
there has been post-meniscectomy symptomatology at times, the 
Board resolves doubt as to whether the veteran currently has 
such symptoms in the veteran's favor.

A limitation of flexion to 90 degrees is not compensable.  
However, although the veteran retains flexion in the right 
knee to 90 degrees, pain begins at 30 degrees.  With 
consideration of the objective findings of pain throughout 
the range of motion beginning at 30 degrees, the veteran's 
right knee limitation of motion warrants a 10 percent 
evaluation.  Having resolved in the veteran's favor the 
question as to whether post-meniscectomy residuals were also 
present, the Board finds that a 10 percent evaluation under 
DC 5259 is also warranted.  

At least in some circumstances, assignment of a combined 20 
percent evaluation under DCs 5260 and 5259 may be more 
favorable to the veteran than assignment of a separate 10 
percent evaluation under DC 5260 and a separate 10 percent 
evaluation under DC 5259.  See 38 C.F.R. § 4.25.  In this 
case, since the examiners did not attribute specific symptoms 
to post-meniscectomy residuals, the Board finds that it is 
appropriate to combine all right knee disability under one 
evaluation which includes both DC 5260 and DC 5259.  
Considering all right knee symptomatology together, the Board 
finds that an initial 20 percent evaluation is warranted for 
the veteran's service-connected right knee disability.

An evaluation in excess of 10 percent is not warranted based 
on limitation of motion, since the veteran retains range of 
motion from 0 degrees to 90 degrees, although with pain.  
38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, DC 5260.  A 10 percent 
evaluation is the maximum schedular evaluation under DC 5259, 
so no more than 10 percent should be added to the evaluation 
under DC 5260 based on consideration of DC 5259.  There is no 
evidence that the veteran's left knee catches, gives way, 
subluxes, or is unstable, so a separate evaluation under DC 
5257 is not warranted.  

Thus, although the veteran's right knee symptoms changed 
during the more than 10 years of the pendency of the appeal, 
the symptoms of right knee disability have remained 20 
percent disabling throughout the period, with resolution in 
the veteran's favor as to whether he continues to have post-
meniscectomy residuals as well as disability due to 
degenerative joint disease.

2.  Evaluation for left knee disability

When the veteran submitted the January 1995 claim for service 
connection for left knee disability, he submitted private 
clinical records which disclosed that he had full active 
range of motion of the left knee, but complained of 
intermittent giving way, locking, and swelling, without 
evidence of instability or laxity.  MRI examination 
demonstrated a posterior medial meniscal tear.  This evidence 
warrants a 10 percent evaluation under DC 5259.  There was 
also a clinical diagnosis of degenerative joint disease, but 
with full range of motion, a 10 percent evaluation under DC 
5003 would be appropriate for a noncompensable limitation of 
motion.

In August 1998, private arthroscopic surgery was performed.  
Private clinical records dated in January 1999 revealed 
persistent patellofemoral pain status post arthroscopy.  In 
January 2001, he had full range of motion of the left knee 
with pain.  He was using a knee brace to decrease the pain, 
and reported that the brace was at least slightly effective.  
This evidence warrants a 10 percent evaluation under DC 5259, 
for symptomatic residuals, post-arthroscopy, and a 10 percent 
evaluation under DC 5003 for degenerative joint disease.

On VA examination conducted in October 2003, the veteran had 
left knee range of motion from 0 degrees to 120 degrees, with 
complaints of pain with use of the knee.  There was mild 
medial joint line tenderness.  Synvisc injections had not 
been effective to reduce pain on use.  This evidence 
continued to warrant a 10 percent evaluation under DC 5259, 
for symptomatic residuals, post-arthroscopy, and a 10 percent 
evaluation under DC 5003 for degenerative joint disease.

These private records reflect that, in late 2003 and 2004, 
the veteran's left knee became more symptomatic.  On private 
MRI conducted in December 2003, there abnormalities of the 
anterior cruciate ligament, abnormalities consistent with 
prior partial meniscectomy, mild chondromalacia, a 
suprapatellar effusion, and degenerative changes were noted.  
From December 2003 through April 2004, the veteran underwent 
Injections of Supartz, with little effect.  The Board notes 
that Supartz is a solution of purified sodium hyaluronate, a 
muccopolysacchararide which forms a gelatinous material in 
tissue spaces and acts as a lubricant and shock absorbant.  
Stedman's Medical Dictionary 837 (27th ed. 2000).  

In a private clinical note dated April 5, 2004, the private 
provider advised the veteran that, since all conservative 
measures, including both corticosteroid injections and 
Supartz had failed, the only further treatment available was 
left knee joint replacement, which the veteran was offered as 
soon as he decided to proceed.  

On VA examination conducted in August 2005, veteran reported 
that he used a cane to walk.  He reported that use of a knee 
brace was ineffective.  He was working full-time, and was 
postponing left knee replacement, which he had been advised 
he should have done.  The left knee appeared swollen.  
Extension was to neutral (0 degrees), but the veteran was 
only able to flex the left knee to 45 degrees.  The veteran 
attempted five repetitions of flexion.  On the fourth and 
fifth repetitions, flexion was to no more that 30 degrees.  
There was increased pain.  The examiner concluded that there 
was fatigue and lack of endurance.  The examiner concluded 
that the knee was stable, but there was significant crepitus.  
Radiologic examination disclosed moderately severe 
degenerative changes.  

The evidence establishes that, after three repetitions of 
flexion, the veteran's left knee flexion is limited to 30 
degrees.  Accordingly, the Board finds that a 20 percent 
evaluation, based on limitation of motion, is appropriate 
from August 10, 2005, with consideration of pain under 
38 C.F.R. §§ 4.40 and 4.45.  

The examiner did not specifically state that the swelling 
noted in the left knee was a residual of the arthroscopic 
meniscectomy the veteran underwent in 1998.  The examiner did 
address whether there were, in fact, current residuals of 
that surgery.  However, with consideration of possible 
residuals of the meniscectomy, which could be separately 
evaluated as 10 percent disabling under DC 5259, a 30 percent 
evaluation under DCs 5260 and 5259 is warranted.  

However, no additional, separate compensable evaluation is 
warranted.  The evidence establishes that the veteran uses 
his knee brace and his cane for relief of pain, but there is 
no evidence that the veteran's left knee catches, gives way, 
subluxes, or is unstable, so a separate evaluation under DC 
5257 is not warranted.  A 10 percent evaluation is the 
maximum schedular evaluation under DC 5259, so no more than 
10 percent should be added to the evaluation under DC 5260 
based on consideration of DC 5259.

Extraschedular consideration

The Board has considered whether there are extraschedular 
factors which would warrant Remand of the claim for an 
increased evaluation for right knee disability or left knee 
disability.  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular criteria 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his knee disabilities.  While he clearly complains 
of recurrent pain, the veteran has not identified any 
specific disability factors which are not encompassed within 
in the schedular rating criteria for knee disability under 
DCs 5260, 5259, and 5003 which have been applied in assigning 
ratings.  

The veteran's complaints of pain are encompassed in the 
schedular criteria.  Although he reports some time lost from 
work as a result of knee disability, primarily for outpatient 
medical treatment, the veteran continues to work full-time.  
An evaluation in excess of 30 percent for left knee 
disability or in excess of 20 percent for right knee 
disability is not warranted based on impact on the veteran's 
employment.  

In the absence of exceptional or unusual disability factors, 
a remand for consideration of an extraschedular evaluation 
for the service-connected knee disabilities is not required.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for right knee arthritis and partial 
meniscectomy residuals.  The preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for 
left knee arthritis and partial meniscectomy residuals and 
against an evaluation in excess of 30 percent for arthritis 
and partial menisectomy residuals from August10, 2005.  There 
is not an approximate balance of positive and negative 
evidence as to either issue on appeal as to warrant 
application of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased initial evaluation for right knee 
arthritis and partial menisectomy residuals to 20 percent is 
granted.

Entitlement to an increased initial evaluation for left knee 
arthritis and partial menisectomy residuals to 20 percent, 
and to 30 percent from August 10, 2005, is granted.


REMAND

After the RO issued a supplemental statement of the case in 
February 2006, the veteran submitted a statement in April 
2006 in which he indicated that his service-connected back 
pain had become more severe since his August 2005 VA 
examination.  He also indicated, in the April 2006 statement, 
that his service-connected left foot disability had become 
more severe, and that podiatric evaluation conducted after 
the August 2005 VA examination disclosed bone spurs on the 
top of his left foot.  As this statement indicates that there 
is additional relevant evidence and indicates a belief on the 
veteran's part that the severity of these disabilities has 
increased since the most recent VA examination, the claims 
must be Remanded for consideration of these contentions and 
of the additional evidence the veteran reports is available.  

Accordingly, the case is REMANDED for the following action:

1.  Include an explanation as to the 
information or evidence needed to 
establish the effective date for a grant 
of increased compensation, if either 
claim for an increased evaluation at 
issue is granted, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's current VA 
clinical records, from August 2005 to the 
present.  

3.  Ask the veteran to identify each 
private provider from whom he has 
obtained treatment since August 2005, and 
obtain those records.  Request any 
records of treatment after April 2004 
from Houston Orthopaedic Surgery and 
Sports Medicine, PC.  

4.  Afford the veteran an opportunity to 
submit alternative evidence regarding the 
severity of the service-connected 
disabilities at issue, including, but not 
limited to, employment-related records, 
medical evaluations conducted for 
employment or education purposes, 
statements from coworkers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.

5.  The veteran should be afforded VA 
examinations of the back and of the left 
foot.  The claims folder must be made 
available to the examiner(s) for review 
in connection with the examinations.  The 
examiner(s) should discuss the veteran's 
contentions regarding increased severity 
of his back and left foot disabilities.  

All necessary testing should be done, to 
include specific range of motion studies 
(in degrees), noting at which point pain 
begins.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.

6.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If the claims for increased evaluations 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


